            Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

    SHANE PHILLIP NICKERSON,                          Cause No. CV 20-170-M-DLC

                Petitioner,

        vs.
                                                                   ORDER
    JIM SALMONSEN; ATTORNEY
    GENERAL OF THE STATE OF
    MONTANA,

                Respondents.


       On November 13, 2020, Petitioner Shane Philip Nickerson filed this action

under 28 U.S.C. § 2254.1 On November 20, 2020, venue in this matter was

transferred from the Helena Division. (Doc. 4.) For the reasons set forth below,

Nickerson’s petition will be dismissed.

       I.      28 U.S.C. § 2254 Petition

       The Court is required to screen all actions brought by prisoners who seek

relief. 28 U.S.C. § 1915(a). The Court must dismiss a habeas petition or portion

thereof if the prisoner raises claims that are legally frivolous or fails to state a basis


1
  See, Houston v. Lack, 487 U.S. 266 (1988) (pro se prisoner’s document deemed filed at the
time prisoner delivers it to prison authorities).
                                               1
         Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 2 of 7



upon which relief may be granted. 28 U.S.C. § 1915A(b)(1), (2). The Court must

dismiss a habeas petition “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Rule 4 Governing Section 2254

Cases. Because Nickerson’s claims are unexhausted, his petition will be

dismissed without prejudice.

      II.    Motion to Appoint Counsel

      Nickerson filed two motions seeking the appointment of counsel. (Docs. 2

& 6.) Counsel must be appointed “when the case is so complex that due process

violations will occur absent the presence of counsel,” Bonin v. Vasquez, 999 F.2d

425, 428-29 (9th Cir. 1993) (discussing Chaney v. Lewis, 801 F.2d 1191, 1196 (9th

Cir. 1986) (per curiam)), or when an evidentiary hearing is required, Rule 8(c),

Rules Governing § 2254 Cases. Counsel may be appointed at any stage of the

proceedings if “the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B).

Under § 3006A, the court must consider the likelihood of success on the merits, the

complexity of the legal issues involved, and the petitioner’s ability to articulate his

claims pro se. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per curiam).

      Nickerson’s case is not so complex that his right to due process will be

violated if counsel is not appointed. Additionally, because his claims are

unexhausted, he cannot proceed in this Court at this time. Nickerson does not

require counsel as a matter of due process, and the Court declines to exercise its

                                           2
              Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 3 of 7



discretion to appoint counsel. The motions for appointment of counsel will be

denied.

          III.     Procedural History/Nickerson’s Claims

          Nickerson’s petition challenges a February 4, 2010, judgment of conviction

entered in Montana’s Eleventh Judicial District, Flathead County. See (Doc. 1 at).2

Nickerson was convicted of Sexual Assault, Aggravated Assault, Criminal

Endangerment, and Assault on a Minor. Id. at 3. The district court sentenced

Nickerson to the Montana State Prison for a 50-year term for Sexual Assault, and

concurrent sentences of 20 years, 20 years, and 5 years, respectively, for the

remaining felonies. Id.

          On direct appeal, the Montana Supreme Court remanded the case to the

district court with a directive to strike the assault on a minor conviction because

the State had failed to prove an essential element of the offense. State v.

Nickerson, 2011 MT 85N, 361 Mont. 534, 264 P. 3d 517; see also, (Doc. 1 at 6.)

Nickerson’s remaining convictions and sentences were affirmed. Nickerson, 2011

MT, at ⁋⁋ 2, 12.

          In 2019, Nickerson filed various documents in the state district court seeking

postconviction relief. See, (Doc. 1 at 3.) The district court denied Nickerson’s

petition as untimely. Nickerson currently has a direct appeal pending, challenging


2
    See also: https://app.mt.gov/conweb/Offender/3004447 (accessed November 23, 2020).
                                                        3
           Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 4 of 7



the denial of his postconviction petition. See, Nickerson v. State, DA-20-0129.

(filed March 2, 2020); see also, (Doc. 1 at 4.) Nickerson’s reply brief was filed on

October 19, 2020. Id.

       In the instant petition Nickerson claims “cumulative trial error” occurred,

including violations of his right to: (1) a fair trial; (2) effective assistance of trial

counsel; (3) Due Process; (4) Equal Protection; and, (5) a direct appeal and

effective appellate counsel. See, (Doc. 1 at 4, ⁋ 13(A); 5, ⁋ 13(B)). Nickerson

presents similar claims to the Montana Supreme Court in his pending appeal. Id. at

6, ⁋ 14.

       Nickerson asks this Court to vacate his convictions for Sexual Assault and

Criminal Endangerment and order a new trial for the offense of Aggravated

Assault or, alternatively, order a new direct appeal and/or sentence. Id. at 7, ⁋ 17.

       IV.    Analysis

       A state prisoner must exhaust his state court remedies before petitioning for

a writ of habeas corpus in federal court. Baldwin v. Reese, 541 U.S. 27, 29 (2004).

Federal courts may not grant a writ of habeas corpus brought by an individual in

custody pursuant to a state court judgment unless “the applicant has exhausted the

remedies available in the courts of the State.” 28 U.S.C. §2254(b)(1)(A). “The

exhaustion-of-state-remedies doctrine, now codified at 28 U.S.C. §§ 2254(b) and

(c), reflects a policy of federal-state comity, an accommodation of our federal

                                             4
         Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 5 of 7



system designed to give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.” Picard v. Connor, 404 U.S. 270,

275 (1971) (internal quotation marks and citation omitted).

      To meet the exhaustion requirement, a petitioner must (1) use the “remedies

available,” § 2254(b)(1)(A), through the state’s established procedures for

appellate review, O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); (2) describe

“the federal legal theory on which his claim is based,” Davis v. Silva, 511 F.3d

1005, 1009 (9th Cir. 2008); and (3) describe “the operative facts . . . necessary to

give application to the constitutional principle upon which the petitioner relies,” id.

See also Gray v. Netherland, 518 U.S. 152, 162-63 (1996). A petitioner must meet

all three prongs of the test in one proceeding. “Mere ‘general appeals to broad

constitutional principles, such as due process, equal protection, and the right to a

fair trial,’ do not establish exhaustion.” Castillo v. McFadden, 399 F. 3d 993, 999,

cert. denied, 546 U.S. 818 (2005).

      Although there may be additional procedural hurdles that stand in his way,

including federal filing deadlines and/or procedural default, in the present case, the

Montana Supreme Court has not yet ruled on the claims Nickerson attempts to

advance. As set forth above, Nickerson’s postconviction appeal is currently

pending with the state court.

      Before Nickerson can file a federal habeas petition, he must give the state

                                           5
           Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 6 of 7



courts one full opportunity to review his constitutional claims. O’Sullivan, 526

U.S. at 845. But because Nickerson has not yet exhausted his available state court

remedies, this Court cannot review the claims. See Rose v. Lundy, 455 U.S. 509

(1982). Dismissal should be without prejudice, allowing Nickerson to return to

this Court if and when he fully exhausts the claims relative to his current custody.

      V.      Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules governing § 2254

Proceedings. A COA should issue as to those claims on which a petitioner makes

a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Where a claim is dismissed on procedural grounds, the court must

also decide whether “jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Gonzalez v. Thaler, 132 S. Ct. 641, 648

(2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

      Nickerson has not yet made a substantial showing that he was deprived of a

constitutional right. Further, because his petition is unexhausted, reasonable jurists

would find no basis to encourage further proceedings. There are no close

questions and there is no reason to encourage further proceedings in this Court. A

certificate of appealability will be denied.

      Based on the foregoing, the Court enters the following:

                                           6
        Case 9:20-cv-00170-DLC Document 7 Filed 11/23/20 Page 7 of 7



                                ORDER

  1. Nickerson’s Motions to Appoint Counsel (Docs. 2 & 6) are DENIED.

  2. Nickerson’s Petition (Doc. 1) is DISMISSED without prejudice as

unexhausted.

  3. The Clerk of Court is directed to enter a judgment of dismissal.

  4. A certificate of appealability is DENIED.

     DONE and DATED this 23rd day of November, 2020.




                                        7
